Citation Nr: 1543699	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.  

3.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision denying service connection for a heart condition.  The Veteran filed a notice of disagreement (NOD) in January 2013.  The RO issued a statement of the case (SOC) in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in June 2013.  

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  This hearing was scheduled for June 2015.  In a June 2015 statement, the Veteran noted that he no longer wished to have a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board notes that new evidence-VA treatment records dated from May 2010 to September 2012-was added to the record after the issuance of the June 2013 SOC.  Thus, the RO, the agency of original jurisdiction (AOJ) has not considered this new evidence.  Since this matter is being remanded, the AOJ will have the opportunity review this evidence at that time.  

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument on remand.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The issues of increased ratings for bilateral hearing loss and tinnitus are discussed immediately below.  The claim of service connection for a heart condition is being remanded to the AOJ and is discussed in the REMAND portion following the decision.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

In a July 2013 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claims for increased ratings for bilateral hearing loss and tinnitus pending on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for increased ratings for bilateral hearing loss and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (5).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board received a statement from the Veteran in July 2013, indicating that he wished to withdraw his appeal.  In July 2013, the Veteran specified that he wished to withdraw his appeal with respect to his bilateral hearing loss and tinnitus claims.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal of the issues of increased ratings for bilateral hearing loss and tinnitus are dismissed.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is required. 

The Veteran contends that his current heart condition is the result of his military service in Vietnam, specifically his exposure to herbicides.  The Veteran's DD 214 notes that the Veteran served in Vietnam from May 1969 to April 1970.  Thus, his exposure to herbicides is presumed.   See 38 C.F.R. § 3.307(a)(iii) (2015).  The Board further notes that the Veteran's service treatment records include a November 1970 report of medical history in which the Veteran reported pain or pressure in his chest.  Such exposure and notation suggest in-service injury or disease.

Moreover, post-service private treatment records dated in March 2013 note the Veteran's hypertensive cardiomyopathy and atrial fibrillation.  A September 2012 private physician's letter noted that the Veteran has been under his care since November 2001, at which time he presented with atrial fibrillation.  Thus, the Board finds the Veteran has a current heart disability.  

The remaining question, however, is whether any current heart disability is related to the Veteran's military service, to include his presumed herbicide exposure in Vietnam and/or the chest pain noted in service.  Although there is no medical opinion of record on this point, given the above. the Board finds that a VA examination and opinion addressing the possible relationship between the Veteran's current heart condition and his military service is necessary to resolve the claim for service connection for a heart condition.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma dated through September 2012.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Muskogee VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since September 2012, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from the Indian Health Service System, the 2012 hospitalization at St. Francis, and the Veteran's private physician, noted in the May 2009 VA treatment records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, thia matter is hereby REMANDED for the following action:

1.  Obtain from the Muskogee VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include records dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include those from the Indian Health Service system, a 2012 hospitalization at St. Francis, and the Veteran's private physician.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA heart examination by an appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must identify all heart disorders-to include the cardiomyopathy and atrial fibrillation documented in the record-that are present currently, or present at any point to the current claim for service connection (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the  examiner must render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include chest pains and pressure noted by the Veteran at separation from service and/or presumed herbicide exposure.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's competent assertions as the nature, onset, and continuity of cardiac symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the June 2013 SOC) and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


